DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion” of the fastener, “the second portion” of the fastener, “the plurality of shapes” attached to the observe side of the first flap portion and a “cover” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1-15 are objected to because of the following informalities:
The recitation of “the front side” (claim 1, line 6) is believed to be --a front side--.
The recitation of “the front side” (claim 2, line 2) is believed to be --a front side--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a second portion of the fastener attached to the front side of the second flap portion” (claim 2) is unclear. The recitation renders the claim indefinite same fastener is located (changed positions) on a different area, in this case, on the front side of another flap. According to Applicant’s disclosure, the first flap105a includes a portion of the fastener 205a and the obverse side of flaps 105b, 105c include fastener complementary portions 210a-210b of the fastener 205; as shown in FIG. 1B, flap 105c includes fastener complementary portion 210a, and flap 105b includes fastener complementary portion 210b. Is the fastener comprised of two different/separate structures located in different areas? For examination purposes, the recitation will be examined as --a second portion of the fastener attached to the obverse side of the second flap portion--.
The recitation of “the first fastener complementary portion a plurality of shapes attached to the obverse side of the first flap portion” (claim 15) is unclear. Firstly, it is unclear if the recitation is trying to say that the first fastener complementary portion comprises/includes a plurality of shapes. Further, the first fastener complementary portion is previously disclosed to be located on an obverse side of the second flap portion, therefore, it is unclear how the same first fastener complementary portion is now attached (changed positions) to the obverse side of the first flap portion. For examination purposes, the recitation has been examined as --the first fastener complementary portion comprises a plurality of shapes attached to the obverse side of the second flap portion--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9, 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 5,507,794).
Regarding claim 1, Allen discloses a modular temperature control system comprising:
a first flap portion (refer to Fig. 1 below) and a second flap portion (refer to Fig. 1 below) defining between them a first pouch (refer to Fig. 1 below) containing a substance (refer to gel pack 40 as can be seen from Fig. 5);
a third flap portion (refer to Fig. 1 below) and the second flap portion defining between them a second pouch (refer to Fig. 1 below) containing the substance; 
a first portion of a fastener (refer to an upper portion of the securing member 2 including layer 13) attached to a front side of the first flap portion;

a second fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the third flap portion) attached to the obverse side of the third flap portion.


    PNG
    media_image1.png
    399
    666
    media_image1.png
    Greyscale


Regarding claim 2, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses a second portion of the fastener (in the instant case, a bottom portion of the securing member 2 including layer 13) attached to the obverse side of the second flap portion (refer to Figs. 1-6, wherein when the system 

Regarding claim 3, Allen meets the claim limitations as disclosed above in the rejection of claim 2. Further, Allen discloses wherein the first portion of the fastener (refer to the upper portion of the securing member 2 as can be seen from Fig. 1) has a first surface area equal to a second surface area of the second portion of the fastener (refer to the lower portion of the securing member 2 as can be seen from Fig. 1).

Regarding claim 4, Allen meets the claim limitations as disclosed above in the rejection of claim 2. Further, Allen discloses wherein the first portion of the fastener is a square shape (refer to Fig. 1).

Regarding claim 6, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the first fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the second flap portion) is a square shape (refer to Fig. 1).

Regarding claim 7, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the substance is a gel (refer to col. 4, lines 11-13).

Regarding claim 9, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the first pouch has a different amount of the substance from the second pouch (in the instant case, the first pouch and the second pouch as disclosed by Allen, has an enclosure 22 and an opening 24 dimensioned and configured to allow a disposable temperature regulator 40 to be inserted in the pouch, therefore, providing the capability of allowing pouches 40 with different amount of substances to be inserted within).

Regarding claim 11, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the first fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the second flap portion) comprises a strip of material (fibrous material). 

Regarding claim 12, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the first portion of the fastener (upper portion of the securing member 2 including layer 13) comprises a strip of material (hook-like material).

Regarding claim 13, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the second fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the third flap portion) comprises a strip of material (fibrous material).

Regarding claim 14, Allen meets the claim limitations as disclosed above in the rejection of claim 2. Further, Allen discloses wherein the second portion of the fastener (bottom portion of the securing member 2 including layer 13) comprises a strip of material (hook-like material). 

Regarding claim 16, Allen discloses a method for applying targeted temperature control comprising:
providing a first temperature control apparatus that comprises:
a first flap portion and a second flap portion defining between them a first pouch containing a substance (refer to annotated Fig. 1 above);
a third flap portion and the second flap portion defining between them a second pouch containing the substance (refer to annotated Fig. 1 above); 
a first portion of a fastener (refer to an upper portion of the securing member 2 including layer 13) attached to the front side of the first flap portion;
a first fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the second flap portion) attached to an obverse side of the second flap portion; and
a second fastener complementary portion (refer to layer 16 of fibrous material located on a surface of the third flap portion) attached to the obverse side of the third flap portion; and 
wrapping the first temperature control apparatus around an item (refer to Fig. 6).

Regarding claim 17, Allen meets the claim limitations as disclosed above in the rejection of claim 16. Further, Allen discloses securing the first temperature control apparatus to the item by affixing the first portion of the fastener (which is a layer of hook-like material) to the first fastener complementary portion (layer of fibrous material).

Regarding claim 18, Allen meets the claim limitations as disclosed above in the rejection of claim 16. Further, Allen discloses securing the first temperature control apparatus to the item by affixing the first portion of the fastener (which is a layer of hook-like material) to the second fastener complementary portion (layer of fibrous material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,507,794).
Regarding claim 5, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses the first fastener complementary portion and the second fastener complementary portion, but fails to explicitly disclose wherein the first fastener complementary portion has a third surface area equal to a fourth surface area of the second fastener complementary portion.
However, it appears that the modular temperature control system of Allen would operate equally well with the first fastener complementary portion having a third surface area equal to a fourth surface area of the second fastener complementary portion. Further, Applicant has not disclosed that having the first fastener complementary portion having a third surface area equal to a fourth surface area of the second fastener complementary portion solves any stated problem or is for any particular purpose, indicating simply that in some implementations, the first complementary portion of the hook and loop fastener has a third surface area equal to a fourth surface area of the second complementary portion of the hook and loop fastener.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Allen such that the first fastener complementary portion has a third surface area equal to a fourth surface area of the second fastener complementary portion because it appears to be an arbitrary design consideration which fails to patentably distinguish over Allen.

Regarding claim 8, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses wherein the substance is a gel, but fails to explicitly disclose the substance being propylene glycol and water.
However, it appears that the modular temperature control system of Allen would operate equally well with the substance being propylene glycol and water. Further, Applicant has not disclosed that having the substance being propylene glycol and water solves any stated problem or is for any particular purpose, indicating simply that in some implementations, the temperature control substance is a gel; In some implementations, the temperature control substance is propylene glycol and water.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Allen such that the substance is propylene glycol and water because it appears to be an arbitrary design consideration which fails to patentably distinguish over Allen.

Regarding claim 10, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses a surface area of the first, second, and third flap and a surface area of the first pouch and the second pouch, but fails to explicitly disclose wherein said surface areas are equal.
However, it appears that the modular temperature control system of Allen would operate equally well with the surface areas being equal. Further, Applicant has not disclosed that having the surface areas being equal solves any stated problem or is for any particular purpose, indicating simply that in some implementations, the surface area of the pouch 110 is equal to the surface area of the flap 105; In some implementations, 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Allen such that a surface area of the first, second, and third flap and a surface area of the first pouch and the second pouch are equal because it appears to be an arbitrary design consideration which fails to patentably distinguish over Allen.
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,507,794) in view of Hudson (US 5,176,134).
Regarding claim 15, Allen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Allen discloses the first fastener complementary portion attached to the obverse side of the second flap portion, but fails to explicitly disclose wherein the first fastener complementary portion comprises a plurality of shapes.
However, Hudson teaches a system for pain relief, comprising a fastener complementary portion (refer to Fig. 1) comprising a plurality of shapes (20 and 22).
As such, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Allen such that the first fastener complementary portion comprises a plurality of shapes, since it is a simple substitution of one known fastener complementary portion (i.e. one shape) for another (i.e. plurality .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 5,507,794) in view of Kehe (US 5,423,875).
Regarding claim 19, Allen meets the claim limitations as disclosed above in the rejection of claim 16. Further, Allen discloses the first temperature control apparatus, but fails to explicitly disclose providing a second temperature control apparatus comprising: 
a first flap portion and a second flap portion defining between them a first pouch containing the substance; 
a third flap portion and the second flap portion defining between them a second pouch containing the substance; 
a first portion of a fastener attached to the front side of the first flap portion; 
a first fastener complementary portion attached to the obverse side of the second flap portion; and 
a second fastener complementary portion attached to the obverse side of the third flap portion; 
attaching the first portion of the second temperature control apparatus to the second fastener complementary portion of the first temperature control apparatus to form a combined apparatus; 
wrapping the combined apparatus around an item; and 

However, Kehe teaches that it is known in the art of refrigeration (refer to Fig. 6 below), to provide a first temperature control apparatus and a second temperature control apparatus (see below) and attaching a first portion (26) of the second temperature control apparatus to a fastener complementary portion of the first temperature control apparatus (32) to form a combined apparatus; wrapping the combined apparatus around an item (refer to Fig. 9); and securing the combined apparatus to the item by affixing the first portion of the first temperature control apparatus to the second fastener complementary portion of the first temperature control apparatus, in order to create any width of coverage desired by the user through fastening more and more temperature control apparatuses together, and therefore, a surface area of a substance (ice) coverage is doubled (refer to col. 3, lines 30-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Allen by providing a second temperature control apparatus as taught by Kehe comprising a first flap portion and a second flap portion defining between them a first pouch containing the substance, a third flap portion and the second flap portion defining between them a second pouch containing the substance, a first portion of a fastener attached to the front side of the first flap portion, a first fastener complementary portion attached to the obverse side of the second flap portion, and a second fastener complementary portion attached to the obverse side of the third flap portion, attaching the first portion of the second 


    PNG
    media_image2.png
    373
    687
    media_image2.png
    Greyscale


Regarding claim 20, Allen meets the claim limitations as disclosed above in the rejection of claim 19. Further, Allen discloses coupling the first fastener complementary portion of the first temperature control apparatus (as can be seen from Fig. 1 by Allen) and the first fastener complementary portion of the second temperature control 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ANA M VAZQUEZ/Examiner, Art Unit 3763